Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received November 15, 2021. Claims 1, 11 and 16 have been amended. Claims 21-23 have been added. Claims 7, 14 and 18 have been canceled. Therefore, claims 1-6, 8-13, 15-17 and 19-23 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 102, rejections set forth in the previous office action dated August 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 recites the limitation "The method of claim 1, wherein the cause comprises the medical device setting" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 explicitly claims analyzing aggregated patient data for the first/second set of patient records to generate a first set of one or more statistics related to at least one of patient behavior, medical device usage, medical device performance and medical device alerts. Prior art used related to patient behavior. Appropriate clarification and correction is required.
Claim 22 recites the limitation "The method of claim 1, wherein the cause comprises the therapy delivery setting" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 explicitly claims in response to detecting the difference between patient outcomes, analyzing the first set of patient records to identify a cause of the difference between the patient outcomes, wherein the cause comprises at least one of a medical device setting, a therapy delivery setting, an analyte sensor setting, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15-17 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 11 and 16 are directed to a system for generating a comparative therapy report based on identifying a first set of patient records associated with the customer HCP that satisfy the received first attributes, and a second set of patient records that satisfy the received second attributes, and compares patient outcomes from the first set of records against patient outcomes from the second set of records. The claim(s) recite(s) collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs; receiving a first set of attributes for a first individual patient or a first group of patients under care of the customer HCP; receiving a second set of attributes for a second individual patient or a second group of patients; identifying, from the collected patient data, a first set of patient records associated with the customer HCP that satisfy the received first attributes; identifying, from the collected patient data, a second set of patient records that satisfy the received second attributes; analyzing aggregated patient data for the first set of patient records to generate a first set of one or more statistics related to at least one of patient behavior, medical device usage, medical device performance and medical device alerts; analyzing aggregated patient data for the second set of patient records to generate 
The limitations of collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs; receiving a first set of attributes for a first individual patient or a first group of patients under care of the customer HCP; receiving a second set of attributes for a second individual patient or a second group of patients; identifying, from the collected patient data, a first set of patient records associated with the customer HCP that satisfy the received first attributes; identifying, from the collected patient data, a second set of patient records that satisfy the received second attributes; analyzing aggregated patient data for the first set of patient records to generate a first set of one or more statistics related to at least one of patient behavior, medical device usage, medical device performance and medical device alerts; analyzing aggregated patient data for the second set of patient records to generate a second set of one or more statistics related to the at least one of patient behavior, medical device usage, medical device performance and medical device alerts; comparing patient outcomes the first set of one or more statistics from the identified first set of patient records against patient outcomes the second set of one or more statistics from the identified second set of patient records to detect a difference between patient outcomes; in response to detecting the difference between patient outcomes, analyzing the first set of patient records to identify a cause of the difference between the patient outcomes, wherein the cause 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “client device, a non-transitory processor-readable medium operatively associated with the at least one processor device, a computer-implemented therapy management system, a database system, a computer-implemented user medical device” to perform all of the collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs; receiving a first set of attributes for a first individual patient or a first group of patients under care of the customer HCP; receiving a second set of attributes for a second individual patient or a second group of patients; identifying, from the collected 
Claim 1 has additional limitations (i.e., client device). Claim 11 has additional limitations (i.e., a non-transitory processor-readable medium operatively associated with the at least one processor device). Claim 16 has additional limitations (i.e., a computer-implemented therapy management system, 
Dependent claims 2-6, 8-10, 12-13, 15, 17 and 19-23 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: WO 2017083480 A1 to PHAM BAO-TRAM N further in view of Pat. No.: US 9886556 B2 to Booth et al.

As per claim 1, PHAM BAO-TRAM N teaches a method of generating and communicating comparative therapy information for medical device users, the method comprising the steps of (abstract, see PHAM BAO-TRAM N page 5 line 19 - line 21, see PHAM BAO-TRAM N page 22 line 1 - line 9: data of users of medical devices such as an infusion pump is collected, aggregated, compared and a summary is created, see PHAM BAO-TRAM N page 13 lines 17-20): 
--collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs (see PHAM BAO-TRAM N page 4 line 27 - line 34: taking into account the patient's use of a medical devices such as pain pumps implies collection associated patient data, see PHAM BAO-TRAM N also page 5 line 19 -line 21 for collection of data derived from sensors of patient devices; that treatment of users of medical devices managed by healthcare professionals is implied);

--receiving a second set of attributes for a second individual patient or a second group of patients (see PHAM BAO-TRAM N page 22 line 1 - line 8: the therapies which the first and the second patient population receive are such attributes);
--identifying, from the collected patient data, a first set of patient records associated with the customer HCP that satisfy the received first attributes (see PHAM BAO-TRAM N page 22 line 1 - line 8: the patient data of the patient populations receiving the different therapies are the first and second patient records); 
--identifying, from the collected patient data, a second set of patient records that satisfy the received second attributes  (see PHAM BAO-TRAM N page 22 line 1 - line 8: the patient data of the patient populations receiving the different therapies are the first and second patient records);
--analyzing aggregated patient data for the first set of patient records to generate a first set of one or more statistics related to at least one of patient behavior, medical device usage, medical device performance and medical device alerts (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting to one or more data devices 104, e.g., through network 102a as described herein. One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the like to, e.g., perform predictive analytics to trend a patient's outcomes, a patient population's outcomes, or other information regarding a specific patient or a group of patients. For example, analysis module 1 12, using inputs from a patient data device 104, a physician data device 104b, and/or a medical/other device(s) 104e, may 
--analyzing aggregated patient data for the second set of patient records to generate a second set of one or more statistics related to the at least one of patient behavior, medical device usage, medical device performance and medical device alerts  (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting to one or more data devices 104, e.g., through network 102a as described herein. One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the like to, e.g., perform predictive analytics to trend a patient's outcomes, a patient population's outcomes, or other information regarding a specific patient or a group of patients. For example, analysis module 1 12, using inputs from a patient data device 104, a physician data device 104b, and/or a medical/other device(s) 104e, may develop a post-operative pain score for a patient, which can be used to develop or modify a treatment protocol for the patient.);
--in response to detecting the difference between patient outcomes, analyzing the first set of patient records to identify a cause of the difference between the patient outcomes, wherein the cause comprises at least one of a medical device setting, a therapy delivery setting, an analyte sensor setting, an analyte sensor performance characteristic, a patient behavior, a medication type and a therapy regimen  (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting 
--communicating the comparative therapy report to a client device associated with the customer HCP (see PHAM BAO-TRAM N page 22 line 11 - line 14: "disseminating a summary"; see PHAM BAO-TRAM N page 2 line 33 - line 34). 
PHAM BAO-TRAM N teaches comparing (data) the first set of one or more statistics from the identified first set of patient records against the second set of one or more statistics from the identified second set of patient records and generating a comparative therapy report that indicates results of the comparing step, (see PHAM BAO-TRAM N page 22 line 1 - line 8: "the summary compares the two patient population's progress with respect to the two different therapies", where therapy progress is an outcome), however PHAM BAO-TRAM N fails to explicitly teach, wherein the comparative therapy report indicates the cause of the difference between the patient outcomes.
Booth et al. teaches the process 200 receives parameters (e.g., patient condition parameters) inputted via the client device 110, the service provider 130, and/or the clinic system 140, analyzes the inputted parameters and starts a patient treatment program 300b (FIG. 3B).  Moreover, FIG. 2D shows a start mode selector 301 for starting a training program 300a that may be run at calendar intervals.  The training program 300a enables the program to train itself to perform more effectively.  To accomplish this, it retrieves a set of new training data 308 from the BG history data 208b and processes it to learn an up-to-date predictive model capable of predicting glycemic variables for a wide number of patient-profiles.  From the training data 308, the training program 300a uses patient-state information 208a, BG history data 208b, and/or SubQ information 208c to tabulate counts and calculate probabilities, averages, 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).

As per claim 2, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein:
--the medical device users are insulin infusion device users (see PHAM BAO-TRAM N page 12: As a specific example, a medical device 104e may be an infusion pump that delivers medication to a patient intended to alleviate the patient's pain and that has at least one sensor for sensing the amount of infusion fluid dispensed via the pump over a period of time.); and 
--the patient data comprises at least some of: carbohydrate amount; bolus information; insulin to carbohydrate ratio; insulin sensitivity factor; active insulin amount; time of day; basal rate; temporary basal use; consecutive boluses; insulin suspension; reservoir rewind time; reservoir priming time; pump alarms and associated alarm times; sensor alerts and associated alert times; blood glucose readings and associated measurement times; user demographic information; meal times and corresponding meal content; exercise times and corresponding exercise content or type; medication type, dosage, and time; sleep time and quality; stress time; and electronic medical records; medical lab test data (see PHAM BAO-TRAM N page 14 lines 1-13: the information stored within the patient information database 108a may be information relating, e.g., to patients' subjective inputs, medical device readings, and test results input by the patients' physician(s). Also see page 15 lines 7-14: One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the like to, e.g., perform predictive analytics to trend a patient's outcomes, a patient population's outcomes, or other information regarding a specific patient or a group of patients.). 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein the first set of attributes and the second set of attributes are received from the client device associated with the customer HCP (Booth et al. teaches the clinical decision support system 100 includes a glycemic management module 50, an integration module 60, a surveillance module 70, and a reporting module 80. The treatment doses of the training data may correspond to anti-diabetes medication dose-combinations administered by patients of the patient population.  The outcome attributes of the training data may correspond to a glycated hemoglobin measurement associated with each anti-diabetes medication regimen.  The patient-state information may include a plurality of patient-state attributes associated with the patient.  The patient-state attributes may include one or more of an age, a gender, a medical history, a body mass index, a medical history, risk actors, and/or financial attributes (see Booth et al. Col 2 line 64-67 and Col 3 lines 1-6, Col 8 lines  41-43, 61-63)).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein the medical device users are diabetic patients using insulin infusion devices, and wherein the first set of attributes comprises one or more of the following attributes: 
--a patient age attribute; a patient gender attribute; a patient height attribute; a patient weight attribute; a geographic location attribute; a time attribute that indicates how long a patient has been on insulin therapy; an onset age attribute that indicates how old a patient was at the onset of diabetes (Booth et al. teaches the clinical decision support system 100 includes a glycemic management module 50, an integration module 60, a surveillance module 70, and a reporting module 80. The treatment doses of the training data may correspond to anti-diabetes medication dose-combinations administered by patients of 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein the medical device users are diabetic patients using insulin infusion devices, and wherein the second set of attributes comprises one or more of the following attributes: 
--a patient age attribute; a patient gender attribute; a patient height attribute; a patient weight attribute; a geographic location attribute; a time attribute that indicates how long a patient has been on insulin therapy; and an onset age attribute that indicates how old a patient was at the onset of diabetes (Booth et al. teaches the clinical decision support system 100 includes a glycemic management module 50, an integration module 60, a surveillance module 70, and a reporting module 80 The treatment doses of the training data may correspond to anti-diabetes medication dose-combinations administered by patients of the patient population.  The outcome attributes of the training data may correspond to a glycated hemoglobin measurement associated with each anti-diabetes medication regimen.  The patient-state information may include a plurality of patient-state attributes associated with the patient.  The patient-state attributes may include one or more of an age, a gender, a medical history, a body mass index, a medical history, risk actors, and/or financial attributes (see Booth et al. Col 2 line 64-67 and Col 3 lines 1-6, Col 8 lines  41-43, 61-63)).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.



As per claim 8, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein the comparative therapy report comprises a therapy adjustment recommendation (Booth et al. teaches the treatment program 300b may adjust a recommended dose of insulin for a SubQ meal bolus adjustment program 400a (FIG. 4A) or a SubQ basal adjustment program 400b (FIG. 4B) to bring and maintain a patient's blood glucose level BG as close to a target center BG.sub.TC of a preferred target range BG (see Booth et al. Col 12 lines 1-27)).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 8, further comprising the step of automatically adjusting at least one medical device in accordance with the therapy adjustment recommendation (Booth et al. teaches the treatment program 300b may adjust a recommended dose of insulin for a SubQ meal bolus adjustment program 400a (FIG. 4A) or a SubQ basal adjustment program 400b (FIG. 4B) to bring and maintain a patient's blood glucose level BG as close to a target center BG.sub.TC of a preferred target range BG (see Booth et al. Col 12 lines 1-27)).
Examiner notes for Making Automatic please refer to In re Venner, 120 USPQ 192 (CCPA 1958) In re Rundell, 9 USPQ 220; It is not 'invention' to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result. In re Smith, 73 USPQ 394; If a new combination of old elements is to be patentable, the elements must cooperate in such manner as to produce a new, unobvious, and unexpected result. It must amount to an invention.


As per claim 10, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein: 
--the second set of attributes is received for a second individual patient or a second group of patients under care of at least one of the non-customer HCPs and the second set of patient records is associated with at least one of the non-customer HCPs (see PHAM BAO-TRAM N page 22 line 1 - line 8: the therapies which the first and the second patient population receive are such attributes).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Claim(s) 11 is directed to a computer-implemented therapy management system. Claim(s) 11 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by PHAM BAO-TRAM N and Booth et al. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Claim(s) 12 is directed to a system. Claim(s) 12 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 5 as taught by PHAM BAO-TRAM N and Booth et al. Claim 12 is therefore rejected for the same reasons as set forth above for Claim 5 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Claim(s) 13 is directed to a system. Claim(s) 13 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 6 as taught by PHAM BAO-TRAM 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Claim(s) 15 is directed to a system. Claim(s) 15 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 8 as taught by PHAM BAO-TRAM N and Booth et al. Claim 15 is therefore rejected for the same reasons as set forth above for Claim 8 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Claim(s) 16 is directed to a system. Claim(s) 16 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by PHAM BAO-TRAM N and Booth et al. Claim 16 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Claim(s) 17 is directed to a system. Claim(s) 17 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 3 as taught by PHAM BAO-TRAM N and Booth et al. Claim 17 is therefore rejected for the same reasons as set forth above for Claim 3 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 19, Claim(s) 19 is directed to a system. Claim(s) 19 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 8 as taught by PHAM BAO-TRAM 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 20, PHAM BAO-TRAM N and Booth et al. teaches the system of claim 16, wherein: the therapy management system provides a therapy management website to the user device; and the therapy management website comprises at least one webpage that includes the comparative therapy report (Booth et al. teaches the data processor 192 may further execute a web-based application 198 for receiving and formatting BG data transmitted from one or more of the patient's devices 110a, 110b, 124, 123a, 123b and storing the BG data in non-transitory memory 24, 114, 144. (see Booth et al. Col 10 lines 20-24)).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 21, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein the cause comprises the medical device setting; and the comparative therapy report indicates a medical device adjustment recommendation that reflects the comparing the first set of one or more statistics from the identified first set of patient records against the second set of one or more statistics from the identified second set of patient records (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting to one or more data devices 104, e.g., through network 102a as described herein. One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 22, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 1, wherein the cause comprises the therapy delivery setting; and the comparative therapy report indicates a therapy adjustment recommendation that reflects the comparing the first set of one or more statistics from the identified first set of patient records against the second set of one or more statistics from the identified second set of patient records (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting to one or more data devices 104, e.g., through network 102a as described herein. One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the like to, e.g., perform predictive analytics to trend a patient's outcomes, a patient population's outcomes, or other information regarding a specific patient or a group of patients. For example, analysis module 1 12, using inputs from a patient data device 104, a physician data device 104b, and/or a medical/other device(s) 104e, may develop a post-operative pain score for a patient, which can be used to develop or modify a treatment protocol for the patient.).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 23, PHAM BAO-TRAM N and Booth et al. teaches the method of claim 21, wherein identifying the first set of patient records comprises identifying the first set of patient records that satisfy a first state for the medical device setting comprising an automated therapy delivery mode; identifying the second set of patient records comprises identifying the second set of patient records that satisfy a second state for the medical device setting comprising the automated therapy delivery mode; the cause comprises the medical device setting; and the comparative therapy report indicates the medical device setting causing the difference between patient outcomes (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting to one or more data devices 104, e.g., through network 102a as described herein. One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the like to, e.g., perform predictive analytics to trend a patient's outcomes, a patient population's outcomes, or other information regarding a specific patient or a group of patients. For example, analysis module 1 12, using inputs from a patient data device 104, a physician data device 104b, and/or a medical/other device(s) 104e, may develop a post-operative pain score for a patient, which can be used to develop or modify a treatment protocol for the patient.).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant’s arguments filed November 15, 2021have been fully considered but they are not persuasive. In the remarks applicant argues:

For example, at Step 2A, Applicant respectfully submits that the claimed subject matter and the related comparative therapy report generation that indicates the cause of a difference between patient outcomes detected based on analysis and comparison of aggregated patient data and related statistics as described in the application is not a mental process that could or would be performed in the human mind at a practical level due to the number of patient data records and complexity of the patient data contained therein. Even if the claims were interpreted to recite an abstract idea (e.g., a mental process), which Applicant does not concede, any abstract idea is integrated into a practical application such that each claim, as a whole, is not directed to an abstract idea but instead a practical application of any alleged judicial exception. Accordingly, the statutory subject matter analysis should end at Step 2A with the conclusion that the claims are directed to statutory subject matter. Moreover, the independent claims as currently amended include limitations that are not disclosed, taught, or suggested by the cited art, but rather include an inventive concept that amounts to significantly more than what is well- understood, routine and conventional in the field by enabling efficient identification of the cause of clinically significant differences between different patient outcomes when comparing therapy information for medical device users.
(2) Claims 1-2, 10-11 and 16 were rejected under 35 U.S.C. § 102(b) as being anticipated by International Patent Pub. No. WO2017083480 (“Pham”). Applicant respectfully traverses the rejections as obviated by the foregoing amendments to Claims 1, 11 and 16.
For example, with respect to amended Claim 1, Pham fails to identically disclose at least the limitations of analyzing aggregated patient data for the first set of patient records to generate a first set of one or more statistics related to at least one of patient behavior, medical device usage, medical device performance and medical device alerts, analyzing aggregated patient data for the second set of patient records to generate a second set of one or more statistics related to the at least one of patient behavior, 
Pham fails to identically disclose the subject matter recited by amended Claim 1 in as complete detail as required by Claim 1, and therefore, it 1s respectfully requested the rejections of Claims 1-2 and 10 under 35 U.S.C. § 102(b) be withdrawn.
For similar reasons, amended Claims 11 and 16 are not anticipated by Pham, and it is respectfully requested the rejections of Claims 11 and 16 under 35 U.S.C. § 102(b) also be withdrawn.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
In response to argument (2), Examiner respectfully disagrees. PHAM BAO-TRAM N teaches analyzing aggregated patient data for the first set of patient records to generate a first set of one or more statistics related to at least one of patient behavior, medical device usage, medical device performance and medical device alerts; analyzing aggregated patient data for the second set of patient records to generate a second set of one or more statistics related to the at least one of patient behavior, medical device usage, medical device performance and medical device alerts and in response to detecting the difference between patient outcomes, analyzing the first set of patient records to identify a cause of the difference between the patient outcomes, wherein the cause comprises at least one of a medical device setting, a therapy delivery setting, an analyte sensor setting, an analyte sensor performance characteristic, a patient behavior, a medication type and a therapy regimen  (see PHAM BAO-TRAM N page 15 line 1 - line 17: Referring to FIG. 1A, the data administration tool 106 is configured to collect the patient data, e.g., for storage in patient information database 108a, to analyze the patient data, and to disseminate patient data; the data administration tool 106 may have other functionalities as well. More specifically, the data administration tool 106 comprises a collection module 1 10 for collecting patient data from data devices 104. Collecting the patient data may comprise connecting to one or more data devices 104, e.g., through network 102a as described herein. One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the 
PHAM BAO-TRAM N teaches comparing (data) the first set of one or more statistics from the identified first set of patient records against the second set of one or more statistics from the identified second set of patient records and generating a comparative therapy report that indicates results of the comparing step, (see PHAM BAO-TRAM N page 22 line 1 - line 8: "the summary compares the two patient population's progress with respect to the two different therapies", where therapy progress is an outcome), however PHAM BAO-TRAM N fails to explicitly teach, wherein the comparative therapy report indicates the cause of the difference between the patient outcomes.
Booth et al. teaches the process 200 receives parameters (e.g., patient condition parameters) inputted via the client device 110, the service provider 130, and/or the clinic system 140, analyzes the inputted parameters and starts a patient treatment program 300b (FIG. 3B).  Moreover, FIG. 2D shows a start mode selector 301 for starting a training program 300a that may be run at calendar intervals.  The training program 300a enables the program to train itself to perform more effectively.  To accomplish this, it retrieves a set of new training data 308 from the BG history data 208b and processes it to learn an up-to-date predictive model capable of predicting glycemic variables for a wide number of patient-profiles.  From the training data 308, the training program 300a uses patient-state information 208a, BG history data 208b, and/or SubQ information 208c to tabulate counts and calculate probabilities, averages, regression functions, and/or other statistical data that may be saved (in the non-transitory memory 114, 134, 144).  After the training run is complete, the probabilities and other statistical data are available for use by the treatment program 300b to predict an optimum treatment dose for the patient 10 that will yield a favorable outcome attribute. (see Booth et al. Col 12 lines 1-27).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training .




 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20200105380 A1 to ENNIST et al.; A predictive model is used to generate disease progression predictions for the patients in the previous clinical trial. A subgroup of the patients that is defined by the disease progression predictions is identified as demonstrating an improved treatment outcome. Candidates for enrollment in the clinical trial are screened by using the predictive model to generate the disease progression predictions for the candidates and comparing the candidates' predictions to the predictions for the subgroup of patients. Candidates can be enrolled or denied enrollment based on the screening or can be selected for various clinical trial subgroups.
Pub. No.: US 20180040088 A1 to KANADA; A non-transitory computer readable recording medium storing an operation program of a medical examination assistance apparatus of the present invention causes a computer to execute: an acquisition function of acquiring, from a case database in which medical examination data including examination values registered in time series is registered for each patient, the medical examination data of a medical examination target patient and a plurality of comparative cases that are the medical examination data of comparison targets; a display form determination function of determining a display form, which is for displaying the plurality of comparative cases so as to be distinguished from each other, according to treatment outcomes of the comparative cases; and a screen display control function of performing control to display a medical examination target patient graph showing a time-series change in each of the examination values of the medical examination target patient and comparative case result information indicating the treatment outcome of each of the comparative cases on a display screen so as to overlap each other and of generating the comparative case result information according to the display form determined by the display form determination function.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626